PER CURIAM.
D.F. appeals his adjudication of delinquency for sexual battery. He contends *331that the trial court abused its discretion in determining that the four and one-half year old victim was competent to testify. After review of the child’s testimony, we conclude that an abuse of discretion has not been shown. See Lloyd v. State, 524 So.2d 396, 400 (Fla.1988). As no error has been shown on that point, and the appellant’s remaining point has been withdrawn, the adjudication of delinquency is affirmed.